


Exhibit 10.10

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of February 8,
2005, by and among FairPoint Communications, Inc., a Delaware corporation (the
“Company”), and those persons listed on Schedule A attached hereto, as the same
may be amended from time to time (each an “Initial Holder” and collectively, the
“Initial Holders”).

 

WHEREAS, as set forth in this Agreement, the Company has agreed to grant to the
Holders certain registration rights with respect to the shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”), owned by each
Holder as of the date hereof as set forth next to each Holders name on Schedule
A hereto.

 

NOW, THEREFORE, BE IT RESOLVED, that the parties hereto, in consideration of the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agree as follows:

 

Section 1.               Definitions.  As used in this Agreement, the following
capitalized defined terms shall have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, or is controlled by, or is under common control with,
such Person.  For the purposes of this definition, “control,” when used with
respect to any Person, means possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Business Day” means a day, other than a Saturday, Sunday or other day on which
banking institutions in New York, New York are permitted or required by any
applicable law to close.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the Preamble and also includes the
Company’s successors.

 

“Delay Notice” has the meaning set forth in Section 2(c) hereof.

 

--------------------------------------------------------------------------------


 

“Delay Period” has the meaning set forth in Section 2(c) hereof.

 

“Effectiveness Period” has the meaning set forth in Section 2(b) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Holder” or “Holders” means the Initial Holder(s) or each Person to whom a
Holder Transfers Registrable Securities in accordance with Section 7(c) hereof.

 

“Initial Holder” or “Initial Holders” has the meaning set forth in the Preamble.

 

“Person” means an individual, partnership, corporation, limited liability
company, joint venture, trust, association, estate, or unincorporated
organization, or other entity or organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” means the prospectus included in the Shelf Registration Statement,
including any preliminary prospectus, and any such prospectus amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and, in each case, including all documents incorporated by reference therein.

 

“Registrable Securities” means (i) the shares of Common Stock held by the
Holders as of the date hereof as set forth next to each Holders name on Schedule
A hereto; (ii) any shares of Common Stock or other securities issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, or in
exchange by the Company generally for, or in replacement by the Company
generally of, such shares of Common Stock; and (iii) any securities issued in
exchange for such shares of Common Stock in any merger, combination or
reorganization of the Company; provided, however, that Registrable Securities
shall not include any securities which have theretofore been registered and sold
by a Holder pursuant to the Securities Act or which have been sold by a Holder
to the public pursuant to Rule 144 or any similar rules promulgated by the
Commission pursuant to the Securities Act, and, provided further, that the
Company shall have no obligation under Section 2 hereof to register any
Registrable Securities of a Holder if the Company shall deliver to the Holders
requesting such registration an opinion of counsel reasonably satisfactory to
such Holders and their counsel to the effect that the proposed sale or
disposition of all of the Registrable Securities does not require registration
under the Securities Act for a sale or disposition in a single public sale in
accordance with the volume limitations contained in Rule 144(e)(1)(i) under the
Securities Act, and if the Company shall offer to remove any and all legends
restricting transfer from the certificates evidencing such Registrable
Securities.  For purposes of this Agreement, a

 

--------------------------------------------------------------------------------


 

Person will be deemed to be a Holder of Registrable Securities whenever such
Person has the then-existing right to acquire such Registrable Securities (by
conversion, purchase or otherwise), whether or not such acquisition has actually
been effected.

 

“Rule 144” and “Rule 145” mean Rule 144 and Rule 145 promulgated under the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Shelf Registration” means a registration effected pursuant to Section 2(a)
hereof.

 

“Shelf Registration Statement” means the “shelf” registration statement of the
Company pursuant to the provisions of Section 2 hereof which covers all of the
Registrable Securities, on an appropriate form under Rule 415 under the
Securities Act, or any successor or similar rule that may be adopted by the
Commission, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all documents incorporated by
reference therein.  For the avoidance of doubt, the “Shelf Registration
Statement” will not cover any securities other than Registrable Securities.

 

“Transfer” means and includes the act of selling, giving, transferring, creating
a trust (voting or otherwise), assigning or otherwise disposing of (other than
pledging, hypothecating or otherwise transferring as security or any transfer
upon any merger or consolidation) (and correlative words shall have correlative
meanings); provided however, that any transfer or other disposition upon
foreclosure or other exercise of remedies of a secured creditor after an event
of default under or with respect to a pledge, hypothecation or other transfer as
security shall constitute a Transfer.

 

Section 2.               Registration under the Securities Act.

 

(a)           Registration Requirement.  The Company shall use commercially
reasonable efforts to prepare and file with the Commission on the 181st day
following the date hereof a Shelf Registration Statement meeting the
requirements of the Securities Act and cause such Shelf Registration Statement
to be declared effective by the Commission as reasonably practicable
thereafter.  No Holder of Registrable Securities shall be entitled to include
any of its Registrable Securities in any Shelf Registration pursuant to this
Agreement unless and until such Holder agrees in writing to be bound by all of
the provisions of this Agreement applicable to such Holder and furnishes to the
Company in writing, within 10 Business Days after receipt of a request therefor,
such information as the Company may, after conferring with counsel with regard
to information relating to Holders that would be required by the Commission to
be included in such Shelf Registration Statement or the Prospectus, reasonably
request for inclusion in any Shelf

 

--------------------------------------------------------------------------------


 

Registration Statement or the Prospectus.  Each Holder as to which any Shelf
Registration is being effected agrees to furnish to the Company all information
with respect to such Holder necessary to make the information previously
furnished to the Company by such Holder not materially misleading.

 

(b)           Effectiveness Requirement.  The Company agrees to use commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective and the Prospectus usable for resales for a period commencing on the
date that such Shelf Registration Statement is initially declared effective by
the Commission and terminating on the date when all of the Registrable
Securities covered by such Shelf Registration Statement have been sold pursuant
to such Shelf Registration Statement or cease to be Registrable Securities (the
“Effectiveness Period”); provided, however, that (i) the Company shall be
permitted to defer the filing and/or effectiveness of such Shelf Registration
Statement, to suspend the sale of securities pursuant to the Shelf Registration
Statement and to withdraw the Shelf Registration Statement during any Delay
Period (as defined below) and (ii) nothing contained herein shall require the
Company to prepare any financial statements for inclusion or incorporation by
reference in the Shelf Registration Statement prior to the time period such
financial statements would otherwise be required to be filed with the Commission
pursuant to the Exchange Act.

 

(c)           Delay Period.  The term “Delay Period” shall mean, with respect to
any obligation to keep the Shelf Registration Statement or the Prospectus usable
for resales pursuant to this Section 2, the shortest period of time determined
in good faith by the Company to be necessary for such purpose when there exist
circumstances relating to a material pending development, including but not
limited to a pending or contemplated material acquisition or merger or other
material transaction or similar event, which would require disclosure by the
Company in such Shelf Registration Statement or the Prospectus of material
information which the Company determines in good faith that it has a bona fide
business purpose for keeping confidential and non-public and the non-disclosure
of which in the Shelf Registration Statement or the Prospectus might cause such
Shelf Registration Statement or Prospectus to fail to comply with applicable
disclosure requirements.  A Delay Period shall commence on and include the date
that the Company gives written notice (a “Delay Notice”) to the Holders that the
Prospectus is no longer usable as a result of a material pending development
pursuant to Section 2(b) hereof and shall end on the date when the Holders are
advised in writing by the Company that the current Delay Period has terminated
(it being understood that the Company shall give such notice to all Holders
promptly upon making the determination that the Delay Period has ended);
provided, however, that the Company shall not be entitled during any consecutive
twelve (12)-month period to (i) more than three (3) Delay Periods or (ii) to
Delay Periods having durations that exceed ninety (90) days in the aggregate.

 

(d)           Notice.  The Company shall, in the event the Shelf Registration
Statement is declared effective, provide to each Holder a reasonable number of
copies of the Prospectus which is a part of such Shelf Registration Statement,
notify each such

 

--------------------------------------------------------------------------------


 

Holder when such Shelf Registration Statement has become effective and take such
other actions as are required to permit unrestricted resales of the Registrable
Securities.  The Company further agrees to supplement or amend the Shelf
Registration Statement if and as required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act or by any other rules and
regulations thereunder for shelf registrations, and the Company agrees to
furnish to the Holders of Registrable Securities copies of any such supplement
or amendment promptly after its being used or filed with the Commission.

 

(e)           Effective Shelf Registration Statement.  The Shelf Registration
Statement will not be deemed to have become effective unless it has been
declared effective by the Commission; provided, however, that if, after it has
been declared effective, the offering of Registrable Securities pursuant to such
Shelf Registration Statement is interfered with by any stop order, injunction or
other order or requirement of the Commission or any other governmental agency or
court, such Shelf Registration Statement will be deemed not to have been
effective during the period of such interference until the offering of
Registrable Securities pursuant to such Shelf Registration Statement may legally
resume.

 

(f)            Selection of Underwriter.  In any underwritten offering to be
effected pursuant to a Shelf Registration, Holders of a majority of the shares
of Common Stock to be included in such offering will have the right to select
the managing underwriter (which shall be of nationally recognized standing) to
administer the offering, but only with the approval of the Company, such
approval not to be unreasonably withheld.

 

(g)           Other Registration Rights.  The Company represents and warrants
that as of the date hereof it is not a party to, or otherwise subject to, any
other agreement granting registration rights to any other Person with respect to
any securities of the Company.  Except as provided in this Agreement, prior to
the date on which the Shelf Registration Statement is initially declared
effective by the Commission, the Company shall not grant to any Person the right
to request the Company to register any equity securities of the Company, or any
securities convertible or exchangeable into or exercisable for equity securities
of the Company, without the prior written consent of the holders of a majority
of the Registrable Securities.

 

Section 3.               Registration Procedures.

 

(a)           Obligations of the Company.  In connection with its obligations
under Section 2 hereof with respect to the Shelf Registration Statement, the
Company shall use commercially reasonable efforts, during the Effectiveness
Period, to:

 

(i)            prepare and file with the Commission the Shelf Registration
Statement as prescribed by Section 2(a) hereof on the appropriate form under the
Securities Act, which form shall (i) be selected

 

--------------------------------------------------------------------------------


 

by the Company, (ii) be available for the sale of the Registrable Securities by
the selling Holders thereof, and (iii) comply as to form in all material
respects with the requirements of the applicable form and include all financial
statements required by the Commission to be filed therewith; the Company shall
use commercially reasonable efforts to cause such Shelf Registration Statement
to become effective and remain effective and the Prospectus usable for resales
in accordance with Section 2 hereof, subject to the proviso contained in Section
2(b) hereof; provided, however, that, before filing the Shelf Registration
Statement or the Prospectus or any amendments or supplements thereto, the
Company shall furnish to and afford the Holders of the Registrable Securities
covered by such Shelf Registration Statement, their counsel and the managing
underwriters of an underwritten offering of Registrable Securities, if any, a
reasonable opportunity to review copies of all such documents (including copies
of any documents to be incorporated by reference therein and all exhibits
thereto) proposed to be filed; and the Company shall not file the Shelf
Registration Statement or the Prospectus or any amendments or supplements
thereto in respect of which the Holders must be afforded an opportunity to
review prior to the filing of such document, other than filings required under
the Exchange Act, if the Holders, their counsel or the managing underwriters of
an underwritten offering of Registrable Securities, if any, shall reasonably
object in a timely manner;

 

(ii)           prepare and file with the Commission such amendments and
post-effective amendments to such Shelf Registration Statement as may be
necessary to keep such Shelf Registration Statement effective for the
Effectiveness Period, subject to the proviso contained in Section 2(b) hereof or
as reasonably requested by the Holders of a majority of Registrable Securities,
and cause the Prospectus to be supplemented, if so determined by the Company or
requested by the Commission, by any required prospectus supplement and as so
supplemented to be filed pursuant to Rule 424 (or any similar provision then in
force), under the Securities Act, respond within a reasonable time to any
comments received from the Commission with respect to such Shelf Registration
Statement, or any amendment, post-effective amendment or supplement relating
thereto, and comply with the provisions of the Securities Act, the Exchange Act
and the rules and regulations promulgated thereunder applicable to it with
respect to the disposition of all Registrable Securities covered by such Shelf
Registration Statement during the Effectiveness Period in accordance with the
intended method or methods of distribution by the selling Holders thereof
described in this Agreement;

 

(iii)          register or qualify the Registrable Securities under all
applicable state securities or “blue sky” laws of such jurisdictions by the

 

--------------------------------------------------------------------------------


 

time the Shelf Registration Statement is declared effective by the Commission as
any Holder of Registrable Securities covered by such Shelf Registration
Statement and each underwriter of an underwritten offering of Registrable
Securities, if any, shall reasonably request in writing in advance of such date
of effectiveness, and do any and all other acts and things which may be
reasonably necessary or advisable to enable such Holder and any such underwriter
to consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Company shall not
be required to (A) qualify as a foreign corporation or as a dealer in securities
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(a)(iii) hereof, (B) file any general consent to service of
process in any jurisdiction where it would not otherwise be subject to such
service of process or (C) subject itself to taxation in any such jurisdiction if
it is not then so subject;

 

(iv)          promptly notify each Holder of Registrable Securities, its counsel
and the managing underwriters of an underwritten offering of Registrable
Securities, if any, and promptly confirm such notice in writing (A) when the
Shelf Registration Statement covering such Registrable Securities has become
effective and when any post-effective amendments thereto become effective,
(B) of any request by the Commission or any state securities authority for
amendments and supplements to such Shelf Registration Statement or the
Prospectus or for additional information after such Shelf Registration Statement
has become effective, (C) of the issuance or threatened issuance by the
Commission or any state securities authority of any stop order suspending the
effectiveness of such Shelf Registration Statement or the qualification of the
Registrable Securities in any jurisdiction described in Section 3(a)(iii) hereof
or the initiation of any proceedings for that purpose, (D) if, between the
effective date of such Shelf Registration Statement and the closing of any sale
of Registrable Securities covered thereby, the representations and warranties of
the Company contained in any purchase agreement, securities sales agreement or
other similar agreement cease to be true and correct in all material respects,
(E) of the happening of any event or the failure of any event to occur or the
discovery of any facts, during the Effectiveness Period, which makes any
statement made in such Shelf Registration Statement or the  Prospectus untrue in
any material respect or which causes such Shelf Registration Statement or the
Prospectus to omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and (F) of the reasonable determination of the Company
that a post-effective amendment to such Shelf Registration Statement would be
appropriate;

 

--------------------------------------------------------------------------------


 

(v)           in the event of the issuance of any stop order suspending the
effectiveness of the Shelf Registration Statement, use commercially reasonable
efforts to obtain the prompt withdrawal of such stop order;

 

(vi)          furnish to each Holder of Registrable Securities included within
the coverage of the Shelf Registration Statement, without charge, a reasonable
number of conformed copies of such Shelf Registration Statement and any
post-effective amendment thereto (without documents incorporated therein by
reference or exhibits thereto, unless requested) as such Holder or managing
underwriters of an underwritten offering of Registrable Securities, if any, may
reasonably request;

 

(vii)         deliver to each selling Holder of Registrable Securities and each
managing underwriter participating in any such disposition of Registrable
Securities, if any, without charge, as many copies of the Prospectus (including
any preliminary prospectus) as such Holder or managing underwriters, if any, may
reasonably request (it being understood that the Company consents to the use of
the Prospectus by each of the selling Holders of Registrable Securities and the
underwriter or underwriters, if any, in connection with the offering and sale of
the Registrable Securities covered by the Prospectus), such other documents
incorporated by reference therein and any exhibits thereto as such selling
Holder or managing underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Holder or underwriter;

 

(viii)        cooperate with the selling Holders of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends and
registered in such names as the selling Holders or any underwriters may
reasonably request at least two Business Days prior to the closing of any sale
of Registrable Securities pursuant to the Shelf Registration Statement;

 

(ix)           as soon as practicable after the resolution of any matter or
event specified in Sections 3(a)(iv)(B), 3(a)(iv)(C), 3(a)(iv)(E) (subject to
the proviso contained in Section 2(b) hereof) and 3(a)(iv)(F) hereof), prepare a
supplement or post-effective amendment to the Shelf Registration Statement or
the Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities, such Prospectus will not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein,

 

--------------------------------------------------------------------------------


 

in the light of the circumstances under which they were made, not misleading;

 

(x)            within a reasonable time following the filing of any document
which is to be incorporated by reference into the Shelf Registration Statement
or the Prospectus after the initial filing of such Shelf Registration Statement,
provide a copy to the Holders and managing underwriters of an underwritten
offering of Registrable Securities, if any;

 

(xi)           if requested by the Holders of Registrable Securities in
connection with a firm commitment underwritten offering of at least $1.0 million
of Registrable Securities: (i) enter into such agreements (including
underwriting agreements) as are customary in underwritten offerings, (ii) obtain
an opinion of counsel to the Company and updates thereof (which may be in the
form of a reliance letter) in form and substance reasonably satisfactory to the
managing underwriters covering the matters customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by such underwriters (it being agreed that the matters to be covered
by such opinion may be subject to customary qualifications and exceptions);
(iii) obtain a “cold comfort” letter or letters from the Company’s independent
public accountants in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings and such other matters as reasonably requested by the underwriters in
accordance with Statement on Auditing Standards No. 72; and (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures customary for such agreements;

 

(xii)          provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by the Shelf Registration Statement from
and after a date not later than the effective date of such Shelf Registration
Statement;

 

(xiii)         list or quote all Registrable Securities covered by the Shelf
Registration Statement on any securities exchange or quotation system on which
the Common Stock is then listed or quoted if such Registrable Securities are not
already so listed or quoted and if such listing is then permitted under the
rules of such exchange or quotation system;

 

(xiv)        cooperate with each seller of Registrable Securities covered by the
Shelf Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with

 

--------------------------------------------------------------------------------


 

any securities exchange or quotation system on which the Common Stock is listed;
and

 

(xv)         take such other actions as are reasonably necessary to effect the
registration of the Registrable Securities covered by the Shelf Registration
Statement contemplated hereby.

 

In addition, each Holder of Registrable Securities to be distributed by an
underwriter in a firm commitment underwritten offering may, at such Holder’s
option, require that any or all of the representations and warranties made by
the Company to and for the benefit of such underwriters be made to and for the
benefit of such Holder of Registrable Securities.

 

(b)           Holders’ Obligations.  In connection with any registration
pursuant to Section 2 hereof, each Holder agrees that:

 

(i)            upon receipt of any notice from the Company of the occurrence of
any event specified in Sections 3(a)(iv)(B), 3(a)(iv)(C), 3(a)(iv)(E),
3(a)(iv)(F) hereof or any Delay Notice, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Shelf Registration
Statement at issue until such Holder’s receipt of the copies of the supplemented
or amended Prospectus contemplated by Section 3(a)(ix) hereof or until it is
advised in writing by the Company that the use of the Prospectus may be resumed,
and, if so directed by the Company, such Holder will deliver to the Company (at
the Company’s expense) all copies in such Holder’s possession, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice; and

 

(ii)           the Company may require each seller of Registrable Securities as
to which any registration is being effected to furnish to it such information
regarding such seller as may be required by the staff of the Commission to be
included in the Shelf Registration Statement, the Company may exclude from such
registration the Registrable Securities of any seller who fails to furnish such
information within 10 Business Days after receiving such request, and the
Company shall have no obligation to register under the Securities Act the
Registrable Securities of a seller who so fails to furnish such information.

 

No Holder in its capacity as a stockholder and/or controlling person of the
Company (but not in its capacity as director or officer of the Company) shall be
required by any underwriting agreement to make any representations or warranties
to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, the ownership
of such Holder’s Registrable Securities and such Holder’s intended method or
methods of disposition and any other representation

 

--------------------------------------------------------------------------------


 

required by law or to furnish any indemnity to any Person which is broader than
the indemnity furnished by such Holder pursuant to Section 5 hereof.

 

(c)           Lock-Up Agreement.  If requested in writing by the Company, each
Holder agrees to execute a lock-up agreement pursuant to which such Holder shall
not effect any public or private sale or distribution (including sales pursuant
to Rule 144 of the Securities Act) of Registrable Securities, or any securities
convertible into or exchangeable or exercisable for such securities, held by
such Holder during the period starting with the date seven (7) days prior to the
Company’s good faith estimate, as certified in writing by an executive officer
of the Company to the Holders, of the date of the proposed pricing of an
underwritten public offering of equity securities of the Company initiated by
and for the account of the Company and ending on the date ninety (90) days
following the consummation of such underwritten public offering.  If requested
by the managing underwriter, if any, each Holder agrees to execute a lock-up
agreement consistent with such managing underwriter’s customary form of lock-up
agreement.

 

Section 4.               Expenses of Registration.  The Company shall bear and
pay all expenses incurred by it in connection with any registration, filing, or
qualification of Registrable Securities with respect to the Shelf Registration
Statement for each selling Holder, including all registration, stock exchange
listing, accounting and filing fees, all fees and expenses of complying with
securities or blue sky laws, all word processing, duplicating and printing
expenses, messenger and delivery expenses, the reasonable fees and disbursements
of counsel for the Company, and of the Company’s independent public accountants,
including the expenses of “comfort letters” required by or incident to such
performance and compliance and reasonable fees and disbursements of one firm of
counsel and one firm of accountants for the Holders.  Holders shall be
responsible for any underwriting discounts and commissions and taxes of any kind
(including without limitation, transfer taxes) relating to any disposition, sale
or transfer of Registrable Securities.

 

Section 5.               Indemnification; Contribution.

 

(a)           Indemnification by the Company.  If any Registrable Securities are
included in the Shelf Registration Statement under this Agreement, to the extent
permitted by applicable law, the Company shall indemnify and hold harmless each
selling Holder, each Person, if any, who controls such selling Holder within the
meaning of the Securities Act, and each officer, director, trustee, partner, and
employee of such selling Holder and such controlling Person, against any and all
losses, claims, damages, liabilities, joint or several, and expenses (including
reasonable attorneys’ fees and reasonable expenses of investigation), to which
any of the foregoing Persons may become subject under the Securities Act, the
Exchange Act or other federal or state laws or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained

 

--------------------------------------------------------------------------------


 

in such Shelf Registration Statement, including any amendments or supplements
thereto, any document incorporated by reference therein and the Prospectus, or
any omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading; provided, however, that the indemnification required by this Section
5(a) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or expense if such settlement is effected without the consent
of the Company, which consent shall not be unreasonably withheld, nor shall the
Company be liable in any such case for any such loss, claim, damage, liability
or expense to the extent that it arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such Shelf Registration Statement in reliance upon and in conformity with
written information furnished to the Company by a Holder, underwriter or the
indemnified party expressly for use in connection with such registration;
provided, further, that the indemnity agreement contained in this Section 5(a)
shall not apply to any loss, liability, claim or damage based on or arising out
of (i) an offer or sale of Registrable Securities during any Delay Period
pursuant to Section 2(c) hereof (provided that the Company has given the Holder
a Delay Notice pursuant to Section 2(c) hereof) or (ii) an untrue statement or
alleged untrue statement of a material fact, or an omission or alleged omission
to state a material fact, contained in or omitted from such Shelf Registration
Statement, any amendments or supplements thereto, any document incorporated by
reference therein or the Prospectus in conformity with information furnished to
the Company in writing by such Person specifically for use therein.

 

(b)           Indemnification by Holder.  If any of a selling Holder’s
Registrable Securities are included in the Shelf Registration Statement under
this Agreement, to the extent permitted by applicable law, such selling Holder
shall indemnify and hold harmless the Company, each of its directors, each of
its officers who shall have signed such Shelf Registration Statement, each
Person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, any other selling Holder, any
controlling Person of any such other selling Holder and each officer, director,
partner, and employee of such other selling Holder and such controlling Person,
against any and all losses, claims, damages, liabilities and expenses (joint and
several), including reasonable attorneys’ fees and disbursements and expenses of
investigation, incurred by such party pursuant to any actual or threatened
action, suit, proceeding or investigation, or to which any of the foregoing
Persons may otherwise become subject under the Securities Act, the Exchange Act
or other federal or state laws, insofar as such losses, claims, damages,
liabilities and expenses arise out or are based upon any untrue statement or
alleged untrue statement of a material fact contained in such Shelf Registration
Statement, including the Prospectus, or any amendments or supplements thereto or
any document incorporated by reference therein, or any omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein (in light of the circumstances under
which they were made in the case of the Prospectus) not misleading, but only to
the

 

--------------------------------------------------------------------------------


 

extent that such untrue statement or omission had been contained in any
information furnished in writing by such Holder to the Company expressly for use
in connection with such registration; provided, however, that (i) the
indemnification required by this Section 5(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or expense if settlement
is effected without the consent of the relevant selling Holder of Registrable
Securities, which consent shall not be unreasonably withheld, and (ii) in no
event shall the amount of any indemnity under this Section 5(b) exceed the net
proceeds from the applicable offering received by such selling Holder.  The
Company and the Holders of the Registrable Securities in their capacities as
stockholders and/or controlling persons (but not in their capacities as
directors or officers of the Company) hereby acknowledge and agree that the only
information furnished or to be furnished to the Company for use in any
registration statement or prospectus relating to the Registrable Securities or
in any amendment, supplement or preliminary materials associated therewith are
statements specifically relating to (A) the beneficial ownership of shares of
Common Stock by such Holder and its Affiliates and (B) the name and address of
such Holder.  If any additional information about such Holder or the plan of
distribution (other than for an underwritten offering) is required by law to be
disclosed in any such document, then such Holder shall not unreasonably withhold
its agreement referred to in the immediately preceding sentence of this Section
5(b).  In no event shall a Holder be jointly liable with any other Holder as a
result of its indemnification obligations.

 

(c)           Conduct of Indemnification Proceedings.  Promptly after receipt by
an indemnified party under this Section 5 of notice of the commencement of any
action, suit, proceeding, investigation or threat thereof made in writing for
which such indemnified party may make a claim under this Section 5, such
indemnified party shall deliver to the indemnifying party a written notice of
the commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties.  The failure to
deliver written notice to the indemnifying party within a reasonable time
following the commencement of any such action, if it prejudices or results in
forfeiture of substantial rights or defenses of the indemnifying party, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 5, to the extent of any damage directly suffered by the
indemnifying party as a result thereof.  Any fees and expenses incurred by the
indemnified party (including any fees and expenses incurred in connection with
investigating or preparing to defend such action or proceeding) shall be paid to
the indemnified party, as incurred, within thirty (30) days of written notice
thereof to the indemnifying party.  Any such indemnified party shall have the
right to employ separate counsel in any such action, claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be the expenses of such indemnified party unless (i) the indemnifying
party has agreed to pay such fees and expenses, (ii) the indemnifying party
shall have failed to promptly assume the defense of such action, claim or

 

--------------------------------------------------------------------------------


 

proceeding or (iii) the named parties to any such action, claim or proceeding
(including any impleaded parties) include both such indemnified party and the
indemnifying party, and such indemnified party shall have been advised by
counsel that there may be one or more legal defenses available to it which are
different from or in addition to those available to the indemnifying party (in
which case, if such indemnified party notifies the indemnifying party in writing
that it elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such action, claim or proceeding on behalf of such indemnified party, it being
understood, however, that the indemnifying party shall not, in connection with
any one such action, claim or proceeding or separate but substantially similar
or related actions, claims or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the reasonable
fees and expenses of more than one additional firm of attorneys (together with
appropriate local counsel) at any time for all such indemnified parties.  No
indemnifying party shall be liable to an indemnified party for any settlement of
any action, proceeding or claim without the written consent of the indemnifying
party, which consent shall not be unreasonably withheld.

 

(d)           Contribution.  If the indemnification required by this Section 5
from the indemnifying party is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to in
this Section 5:

 

(i)            The indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether any indemnifiable action has been committed by, or relates to
information supplied by, such indemnifying party or indemnified parties, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such indemnifiable action.  The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in Section 5(a) and Section 5(b), any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding.

 

(ii)           The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in Section 5(d)(i).

 

--------------------------------------------------------------------------------


 

No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

(iii)          No party shall be liable for contribution under this Section 5(d)
except to the extent and under such circumstances as such party would have been
liable for indemnification under this Section 5 if such indemnification were
enforceable under applicable law.

 

(e)           Full Indemnification.  If indemnification is available under this
Section 5, the indemnifying parties shall indemnify each indemnified party to
the full extent provided in this Section 5 without regard to the relative fault
of such indemnifying party or indemnified party or any other equitable
consideration referred to in Section 5(d)(i) hereof.

 

(f)            Survival.  The obligations of the Company and the selling Holders
of Registrable Securities under this Section 5 shall survive the completion of
any offering of Registrable Securities pursuant to the Shelf Registration
Statement under this agreement, and otherwise.

 

Section 6.               Covenants of the Company.  The Company hereby agrees
and covenants as follows:

 

(a)           The Company shall use commercially reasonable efforts to file as
and when applicable, on a timely basis, all reports required to be filed by it
under the Exchange Act.  If the Company is not required to file reports pursuant
to the Exchange Act, upon the request of any Holder of Registrable Securities,
the Company shall use commercially reasonable efforts to make publicly available
the information specified in subparagraph (c)(2) of Rule 144.  The Company shall
use commercially reasonable efforts to take such further action as may be
reasonably required from time to time and as may be within the reasonable
control of the Company to enable the Holders to Transfer Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 or any other exemption from registration.  Upon
the request of any Holder of Registrable Securities, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements and, if not, the specifics thereof.

 

(b)           In connection with any sale, transfer or other disposition by a
Holder of any  Registrable Securities pursuant to Rule 144, the Company shall
use commercially reasonable efforts to cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any Securities Act legend, and enable
certificates for such Registrable Securities to be for such number of shares and
registered in such names as the Holder

 

--------------------------------------------------------------------------------


 

may reasonably request at least two Business Days prior to any sale of
Registrable Securities.

 

Section 7.               Miscellaneous .

 

(a)           Amendments and Waivers.

 

(i)            The provisions of this Agreement, including the provisions of
this Section 7(a), may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given without the
written consent of the Company and the Holders of a majority of the outstanding
Registrable Securities.  Any amendment or waiver effected in accordance with
this paragraph shall be binding upon each Holder, each future Holder of
Registrable Securities, and the Company.

 

(ii)           Notice of any amendment, modification or supplement to this
Agreement adopted in accordance with this Section 7 shall be provided by the
Company to the Holders prior to the effective date of such amendment,
modification or supplement.

 

(b)           Notices.  All notices or other communications under this Agreement
shall be sufficient if in writing and delivered by hand or sent, postage prepaid
by registered, certified or express mail, or by recognized overnight air courier
service and shall be deemed given when so delivered by hand, or if mailed or
sent by overnight courier service, on the third Business Day after mailing (one
Business Day in the case of express mail or overnight courier service) to the
parties at the following addresses:

 

(i)            if to the Initial Holders, to the addresses set forth under their
signatures on the signature page hereof and if to any other Holder to the
address contained in the records of the Company;

 

(ii)           if to the Company, to:

 

--------------------------------------------------------------------------------


 

FairPoint Communications, Inc.

521 East Morehead Street, Suite 250

Charlotte, North Carolina 28202
Attention: Shirley J. Linn, Esq.

 

with a copy to:

 

Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York  10022
Attention: Jeffrey J. Pellegrino, Esq.

 

or at such other address as the addressee may have furnished in writing to the
sender as provided herein.

 

(c)           Assignment.

 

(i)            Except as expressly provided in this Section 7(c), the rights of
the parties hereto cannot be assigned and any purported assignment or transfer
to the contrary shall be void ab initio.  So long as the terms of this Section
7(c) are followed, any Holder may assign any of its rights under this Agreement,
without the consent of the Company, to any Person to whom such holder Transfers
any Registrable Securities or any rights to acquire Registrable Securities so
long as such Transfer is not made pursuant to an effective Registration
Statement or pursuant to Rule 144 or Rule 145 (or any successor provisions)
under the Securities Act or in any other manner or to any Person the effect or
consequences of which is to cause the Transferred securities to be freely
transferable without regard to the volume and manner of sale limitations set
forth in Rule 144 (or any successor provision) in the hands of the transferee as
of the date of such Transfer.

 

(ii)           Notwithstanding Section 7(c)(i) hereof, no Holder may assign any
of its rights under this Agreement to any Person to whom such Holder Transfers
any Registrable Securities if the Transfer of such Registrable Securities
requires registration under the Securities Act.

 

(iii)          The nature and extent of any rights assigned shall be as agreed
to between the assigning party and the assignee.  No Person may be assigned any
rights under this Agreement unless (x) the Company is given written notice by
the assigning party at the time of such assignment stating the name and address
of the assignee, identifying the securities of the Company as to which the
rights in question are being assigned, and providing a detailed description of
the nature and extent of the rights that

 

--------------------------------------------------------------------------------


 

are being assigned and (y) the assignee agrees in writing to be bound by and
subject to the terms and conditions of this Agreement, including, without
limitation, the provisions of this Section 7(c).

 

(d)           Successors and Assigns; No Third Party Beneficiaries.  This
Agreement will be binding upon and inure to the benefit of the parties hereto
and their successors and permitted assigns.  Except as set forth herein and by
operation of law, no party to this Agreement may assign or delegate all or any
portion of its rights, obligations, or liabilities under this Agreement without
the prior written consent of the Company in the case of a Holder or without the
written consent of Holders holding a majority of Registrable Securities in the
case of the Company; provided, that (i) such transferee acquires such
Registrable Securities pursuant to an express assignment from the transferor,
and (ii) such transferee executes a joinder agreement agreeing to be bound by
all of the transferor’s obligations hereunder, a copy of which shall have been
delivered to the Company.  This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties hereto and their
respective successors and permitted assigns to the extent contemplated herein.

 

(e)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(f)            Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(g)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
THE CONFLICTS OF LAW PRINCIPLES THEREOF.

 

(h)           Specific Performance.  The parties hereto acknowledge that there
would be no adequate remedy at law if any party fails to perform any of its
obligations hereunder, and accordingly agree that each party, in addition to any
other remedy to which it may be entitled at law or in equity, shall be entitled
to compel specific performance of the obligations of any other party under this
Agreement in accordance with the terms and conditions of this Agreement in any
court of the United States or any State thereof having jurisdiction.

 

(i)            Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
written above.

 

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

By:

/s/ Shirley J. Linn

 

 

 

Name: Shirley J. Linn

 

 

Title: Senior Vice President and General
Counsel

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Holder has executed this Agreement as of the
date first written above.

 

 

 

KELSO INVESTMENT ASSOCIATES V,

 

 

L.P.

 

 

 

 

 

By:

Kelso Partners V, L.P., its General

 

 

 

Partner

 

 

 

 

 

/s/ George E. Matelich

 

 

Name: George E. Matelich

 

 

 

 

 

Address: Kelso & Company

 

 

320 Park Avenue, 24th Floor

 

 

New York, NY 10022

 

 

 

 

 

 

 

 

KELSO EQUITY PARTNERS V, L.P.

 

 

 

 

 

/s/ George E. Matelich

 

 

Name: George E. Matelich

 

 

 

 

 

Address: Kelso & Company

 

 

320 Park Avenue, 24th Floor

 

 

New York, NY 10022

 

 

 

 

 

 

 

 

/s/ Eugene B. Johnson

 

 

Name: Eugene B. Johnson

 

 

 

 

 

Address: 920 Berkley Avenue

 

 

Charlotte, NC 28203

 

 

 

 

 

 

 

 

/s/ Peter G. Nixon

 

 

Name: Peter G. Nixon

 

 

 

 

 

Address: 21720 Junco Court

 

 

Cornelius, NC 28031

 

 

 

 

 

/s/ Timothy W. Henry

 

 

Name: Timothy W. Henry

 

--------------------------------------------------------------------------------


 

 

 

Address: 2329 Keara Way

 

 

Charlotte, NC 28270

 

 

 

 

 

/s/ Lisa R. Hood

 

 

Name: Lisa R. Hood

 

 

 

 

 

Address: P.O. Box 486

 

 

Bucklin, KS 67834

 

 

 

 

 

 

 

 

PUTNAM INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Robert T. Burns

 

 

 

Name: Robert T. Burns

 

 

 

Title: Managing Director

 

 

 

 

 

Address: One Post Office Square

 

 

Boston, MA 02109

 

 

 

 

 

 

 

 

THOMAS H. LEE FOREIGN FUND IV,
L.P.

 

 

 

 

 

/s/ Thomas H. Lee

 

 

Name: Thomas H. Lee

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

THOMAS H. LEE FOREIGN FUND IV-B,
L.P.

 

 

 

 

 

/s/ Thomas H. Lee

 

 

Name: Thomas H. Lee

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

THOMAS H. LEE CHARITABLE
INVESTMENT LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------


 

 

 

/s/ Thomas H. Lee

 

 

Name: Thomas H. Lee

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

THL-CCI INVESTORS LIMITED
PARTNERSHIP

 

 

 

 

 

/s/ Thomas H. Lee

 

 

Name: Thomas H. Lee

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

1997 THOMAS H. LEE NOMINEE
TRUST

 

 

 

 

 

By:

/s/ Gerald R. Wheeler

 

 

 

Name: Gerald R. Wheeler

 

 

 

Title: Vice President

 

 

 

 

 

US Bank, N.A. (as successor to State Street
Trust And Company), not personally but
solely under a Trust Agreement dated as of
August 18, 1997 and known as the Thomas
H. Lee Nominee Trust

 

 

 

 

 

 

 

 

THOMAS H. LEE EQUITY FUND IV, L.P.

 

 

 

 

 

/s/ Thomas H. Lee

 

 

Name: Thomas H. Lee

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ David V. Harkins

 

 

Name: David V. Harkins

 

--------------------------------------------------------------------------------


 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

THE 1995 HARKINS GIFT TRUST

 

 

 

 

 

/s/ Sheryll J. Harkins

 

 

Name: Sheryll J. Harkins

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Scott A. Schoen

 

 

Name: Scott A. Schoen

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ C. Hunter Boll

 

 

Name: C. Hunter Boll

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Scott M. Sperling

 

 

Name: Scott M. Sperling

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Anthony J. DiNovi

 

 

Name: Anthony J. DiNovi

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

--------------------------------------------------------------------------------


 

 

 

/s/ Thomas M. Hagerty

 

 

Name: Thomas M. Hagerty

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Warren C. Smith, Jr.

 

 

Name: Warren C. Smith, Jr.

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Seth W. Lawry

 

 

Name: Seth W. Lawry

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Kent R. Weldon

 

 

Name: Kent R. Weldon

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Terrence M. Mullen

 

 

Name: Terrence M. Mullen

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Todd M. Abbrecht

 

 

Name: Todd M. Abbrecht

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

--------------------------------------------------------------------------------


 

 

 

/s/ Charles A. Brizius

 

 

Name: Charles A. Brizius

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Scott L. Jaeckel

 

 

Name: Scott L. Jaeckel

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ C. Hunter Boll

 

 

Name: C. Hunter Boll

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Soren L. Oberg

 

 

Name: Soren L. Oberg

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Thomas M. Shepherd

 

 

Name: Thomas M. Shepherd

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Wendy L. Masler

 

 

Name: Wendy L. Masler

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

--------------------------------------------------------------------------------


 

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Andrew D. Flaster

 

 

Name: Andrew D. Flaster

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

RSL TRUST

 

 

 

 

 

/s/ Charles W. Robins

 

 

Name:

Charles W. Robins, as Trustee, not individually

 

 

 

 

 

Address: 100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Stephen Zachary Lee

 

 

Name: Stephen Zachary Lee

 

 

 

 

 

Address: c/o Thomas H. Lee Partners, L.P.

 

 

100 Federal Street, 35th Floor

 

 

Boston, MA 02110

 

 

Attn: Todd Link

 

 

 

 

 

 

 

 

/s/ Charles W. Robins

 

 

Name: Charles W. Robins, as Custodian for
Nathan Lee

 

 

 

 

 

Address: c/o Weil, Gotshal & Manges LLP
100 Federal Street

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Charles W. Robins

 

 

Name: Charles W. Robins, as Custodian for
Jesse Lee

 

--------------------------------------------------------------------------------


 

 

 

Address: c/o Weil, Gotshal & Manges LLP
100 Federal Street

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ Charles W. Robins

 

 

Name: Charles W. Robins

 

 

 

 

 

Address: c/o Weil, Gotshal & Manges LLP
100 Federal Street

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

/s/ James Westra

 

 

Name: James Westra

 

 

 

 

 

Address: c/o Weil, Gotshal & Manges LLP
100 Federal Street

 

 

Boston, MA 02110

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Holder

 

Number of Shares of
Common Stock

 

Kelso Investment Associates V, L.P.

 

3,112,861

 

Kelso Equity Partners V, L.P.

 

335,729

 

Eugene B. Johnson

 

90,945

 

Peter G. Nixon

 

1,743

 

Timothy W. Henry

 

3,372

 

Lisa R. Hood

 

1,421

 

Putnam Investment Holdings, LLC

 

55,864

 

Thomas H. Lee Foreign Fund IV, L.P.

 

116,258

 

Thomas H. Lee Foreign Fund IV-B, L.P.

 

329,936

 

Thomas H. Lee Charitable Investment Limited Partnership

 

22,086

 

THL-CCI Investors Limited Partnership

 

1,193

 

1997 Thomas H. Lee Nominee Trust

 

52,401

 

Thomas H. Lee Equity Fund IV, L.P.

 

3,397,096

 

David V. Harkins

 

11,964

 

The 1995 Harkins Gift Trust

 

1,341

 

Scott A. Schoen

 

9,978

 

C. Hunter Boll

 

9,978

 

Scott M. Sperling

 

9,978

 

Anthony J. DiNovi

 

9,978

 

Thomas M. Hagerty

 

9,978

 

Warren C. Smith, Jr.

 

9,978

 

Seth W. Lawry

 

4,157

 

Kent R. Weldon

 

2,777

 

Terrence M. Mullen

 

2,213

 

Todd M. Abbrecht

 

2,213

 

Charles A. Brizius

 

1,663

 

Scott L. Jaeckel

 

629

 

Soren L. Oberg

 

629

 

Thomas R. Shepherd

 

1,163

 

Wendy L. Masler

 

288

 

Andrew D. Flaster

 

250

 

RSL Trust

 

723

 

Stephen Zachary Lee

 

723

 

Charles W. Robins, as Custodian for Nathan Lee

 

360

 

Charles W. Robins, as Custodian for Jesse Lee

 

360

 

Charles W. Robins

 

288

 

James Westra

 

288

 

 

--------------------------------------------------------------------------------
